Citation Nr: 1823961	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  The Veteran died in May 1991, and the Appellant, whose initials are J.H., seeks recognition as the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 determination from the VA RO.

The Board remanded this matter in July 2016.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

There was not continuous cohabitation between the Appellant and the Veteran from the date of their marriage until his death, and there was no separation due to the misconduct of, or which was procured by, the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran are not met.  38 U.S.C. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Appellant was provided with all appropriate notification in August 2016, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Appellant's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to this claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Appellant has been represented throughout this appeal, and she has been afforded with opportunities to provide evidence relating to her marriage and cohabitation with the Veteran.  Pursuant to the Board's July 2016 remand, the RO undertook all appropriate efforts to determine the facts surrounding the Appellant's marriage to the Veteran and cohabitation with the Veteran.  

The Appellant declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse in order to obtain VA death pension benefits.  

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017).

Turning to the facts in this case, it is undisputed that the Veteran and the Appellant were married in Linden, Alabama, on March [REDACTED], 1960.  In October 1963, the Veteran listed his marital status as "separated".  In his October 1963 induction examination, the Veteran listed his mother as his next of kin.  In a June 1964 Statement of Personal History, the Veteran listed the Appellant as his spouse, but he indicated that he did not know her present address.  In June 1964, the Veteran stated that he was separated from his spouse.  A March 1965 Reenlistment Data Card listed the Veteran's marital status as "divorced".  The Veteran's December 1965 service separation document listed the Veteran's marital status as "single".  An August 1966 personnel record listed the Veteran's marital status as "married".  In April 1967, the Veteran lived in Detroit, Michigan.  In an August 1969 application for education benefits, the Veteran stated that he was currently married to B.M., and he listed a mailing address in Detroit, Michigan.  In an August 1969 application for compensation benefits, the Veteran  stated that he married B.M. in Alabama in March 1962, and they had one child, T.H., who was born in April 1963.  The Veteran listed no earlier marriages.  An October 1973 record lists B.M. as a co-obligor on a home loan.  

The Veteran died on May [REDACTED], 1991, in Detroit, Michigan, as the result of a homicide.  The informant was D.R., who is the Veteran's sister, and the Veteran's death certificate indicated that he was married to F.F. at the time of his death.  

In September 2007, the Appellant asked to be recognized as the Veteran's surviving spouse.  A September 2007 record indicated that D.R., who is the Veteran's sister, paid for costs associated with the Veteran's funeral services.  In December 2008, the Appellant stated that the Veteran moved to Detroit, Michigan in 1969, and she did not move with him, nor did she live with the Veteran at the time of his death.  The Appellant submitted a number of affidavits attesting to her residing in Alabama for her entire life.  

In October 2011, the Appellant stated that she was separated from the Veteran at the time of his death, but she stated that the Veteran visited her in Alabama on "a continuous basis".  The Appellant indicated that the Veteran traveled "north to work and commuted on a regular basis".  The Appellant indicated that she had not lived with anyone else, nor had she divorced the Veteran.  

In September 2016, D.R. reported that the Veteran had been married three times.  D.R. reported that the Appellant was the Veteran's first spouse.  D.R. indicated that following the Appellant "accidentally kill[ing] their . . . child", the Veteran divorced the Appellant during his active duty service, and he moved to Michigan following service.  D.R. believed F.F. to have remarried and had children.  D.R. reported that the Veteran's second marriage was to V.G., and his last marriage was to F.F., with that marriage ending upon the Veteran's death.  

In November 2016, the Appellant indicated that she had been receiving widow's benefits from the Social Security Administration (SSA).  The Appellant stated that the Veteran was "very abusive".  The Appellant stated that she and the Veteran "carried on as husband and wife, even though he traveled north to earn a living".  In December 2016, the SSA indicated that no other surviving spouse received benefits following the death of the Veteran, and its records showed that the Appellant was married only to the Veteran.  

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that, regardless of the status of the Appellant's marriage to the Veteran at the time of his death, there had not been continuous cohabitation between them from the date of marriage to the date of the Veteran's death, and the requirements for qualification of the Appellant as the surviving spouse of the Veteran are not met.  

To that end, the Board notes that the Appellant has lived in Alabama her entire life.  The evidence shows that the Veteran lived in Detroit, Michigan, soon after his separation from service in 1965 until the time of his death in 1991.  The Appellant has argued that the Veteran "commuted" north for work, visited her "continuously" in Alabama, and they "carried on as husband and wife".  The evidence does not support these contentions.  There is no evidence of the Veteran in any way interacting with or referencing the Appellant, much less cohabitating with the Appellant, at any time from approximately June 1964 until the time of his death.  Following the Veteran's separation from service, the Veteran and the Appellant lived in different states.  Beginning in August 1969, the Veteran consistently identified a woman other than the Appellant as his spouse.  The Veteran's sister similarly indicated that the Veteran was married to other people.  Furthermore, approximately 16 years elapsed between the date of the Veteran's death and the Appellant's claim for benefits as the Veteran's surviving spouse.

The Appellant has alternatively argued that she separated from the Veteran because he was "very abusive".  The Appellant has offered no evidence in support of this contention, and her contentions that she and the Veteran "carried on as husband and wife" are contrary to her claim that the Veteran separated from her.  In sum, there has been no credible explanation offered as to how consistently maintaining residences in separate states for decades is consistent with a finding of continuous cohabitation. To the extent that the Appellant has submitted evidence of her receipt of SSA widow's benefits in support of her claim, the Board notes that such evidence is not relevant to the determination whether the Appellant and Veteran lived together continuously from the date of marriage to the date of the Veteran's death.  

In sum, regardless of whether the Appellant was the legal spouse of the Veteran at the time of the Veteran's death, the Board finds that she had not lived with the Veteran continuously from the date of marriage to the date of the Veteran's death. Accordingly, the Appellant does not qualify as a surviving spouse for purposes of VA benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The Appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits, and the appeal is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


